                     UNITED STATES COURT OF INTERNATIONAL TRADE
                         BEFORE JENNIFER CHOE-GROVES, JUDGE

SEAH STEEL CORPORATION,                        )
                                               )
                      Plaintiff,               )
                    and                        )
                                               )
HUSTEEL CO., LTD., NEXTEEL CO., LTD., AND )
AJU BESTEEL CO., LTD.,                         )
                      Consolidated Plaintiffs, )
                                               )
                    and                        )
HYUNDAI STEEL COMPANY, AND ILJIN STEEL )
CORPORATION                                    )
                                               )
                      Plaintiff-Intervenors, )     Consol. Court No. 19-00086
                     v.                        )
                                               )
UNITED STATES,                                 )
                      Defendant,               )
                                               )
                    and                        )
UNITED STATES STEEL CORPORATION,               )
MAVERICK TUBE CORPORATION, TENARIS BAY )
CITY, INC., TMK IPSCO, VALOUREC STAR,          )
L.P., AND WELDED TUBE USA INC.                 )
                                               )
                      Defendant-Intervenors. )



                                    COMMENTS OF
                              SEAH STEEL CORPORATION
             IN PARTIAL SUPPORT OF COMMERCE’S JULY 16 REDETERMINATION




                                              WINTON & CHAPMAN PLLC
                                              1900 L Street, N.W., Suite 611
                                              Washington, D.C. 20036
                                              (202) 774-5500

                                              Attorneys for SeAH Steel Corporation


September 15, 2021
                                                       Table of Contents


                                                                                                                                  Page

ARGUMENT ............................................................................................................................ 2

       A.     Commerce’s Negative PMS Finding in its Remand Redetermination
              Complied with This Court’s Remand Order ......................................................... 2

       B.     U.S. Steel Has Not Satisfied the Burden of Proof with Respect to Its
              PMS Claim ............................................................................................................ 4

             1.       The Evidence Demonstrates that Korean Market Prices for Steel
                      Coils Was Not Distorted ............................................................................... 6

             2.       Contrary to U.S. Steel’s Claims, Commerce Actually Did
                      Consider Articles Cited by U.S. Steel Pertaining to Alleged
                      Government Restructuring Programs ............................................................ 7

             3.       U.S. Steel’s Reliance on Evidence of Chinese Overcapacity Does
                      Not Establish that Korean Market Prices Were Distorted or
                      Failed to Reflect the Cost of Production in the Ordinary Course
                      of Trade ......................................................................................................... 9

             4.       U.S. Steel’s Arguments Are Inconsistent with the Explicit
                      Language of the Statute ............................................................................... 10

CONCLUSION ........................................................................................................................ 13




                                                                  (i)
                                                  Table of Authorities

                                                                                                                          Page


CASES

Creswell Trading Co. Inc. v. United States,
  15 F. 3d 1054 (Fed. Cir. 1994) .......................................................................................... 5

SeAH Steel v. United States,
  Slip Op. 21-043 (CIT April 14, 2021) ............................................................................... 2

Universal Camera Corp. v. National Labor Relations Board,
  340 U.S. 474 (1951). ....................................................................................................... 10


STATUTES

19 U.S.C. § 1677b ........................................................................................................ passim


ADMINISTRATIVE DECISIONS

Certain Oil Country Tubular Goods from the Republic of Korea:
  Final Results of Antidumping Duty Administrative Review and
  Final Determination of No Shipments; 2015-2016,
  83 Fed. Reg. 17146 (Apr. 18, 2018).................................................................................. 6

Cut-to-Length Carbon-Quality Steel Plate from Korea:
  Final Results of Countervailing Duty Administrative Review; 2016,
  83 Fed. Reg. 32840 (July 16, 2018) .................................................................................. 7

Cut-to-Length Carbon-Quality Steel Plate from Korea:
  Final Results of Countervailing Duty Administrative Review; 2017,
  84 Fed. Reg. 42893 (Aug. 19, 2019) ................................................................................. 8

Cut-to-Length Carbon-Quality Steel Plate from Korea:
  Final Results of Countervailing Duty Administrative Review; 2018,
  85 Fed. Reg. 84296 (Dec. 28, 2020) ................................................................................. 8




                                                              (ii)
                    UNITED STATES COURT OF INTERNATIONAL TRADE
                        BEFORE JENNIFER CHOE-GROVES, JUDGE


SEAH STEEL CORPORATION,                       )
                                              )
                      Plaintiff,              )
                    and                       )
                                              )
HUSTEEL CO., LTD., NEXTEEL CO., LTD., AND )
AJU BESTEEL CO., LTD.,                        )
                      Consolidated Plaintiff, )
                                              )
                    and                       )
HYUNDAI STEEL COMPANY, AND ILJIN STEEL )
CORPORATION                                   )
                                              )
                      Plaintiff-Intervenors, )    Consol. Court No. 19-00086
                     v.                       )
                                              )
UNITED STATES,                                )
                      Defendant,              )
                                              )
                    and                       )
UNITED STATES STEEL CORPORATION,              )
MAVERICK TUBE CORPORATION, TENARIS BAY )
CITY, INC., TMK IPSCO, VALOUREC STAR,         )
L.P., AND WELDED TUBE USA INC.                )
                                              )
                      Defendant-Intervenors. )


                      COMMENTS OF SEAH STEEL CORPORATION
          IN PARTIAL SUPPORT OF COMMERCE’S REDETERMINATION ON REMAND


     These comments are submitted on behalf of SeAH Steel Corporation (“SeAH”) in

partial support of the redetermination on remand submitted to the Court by the Department

of Commerce on July 16, 2021.1


1
  See Commerce’s June 30, 2021, Final Results of Redetermination Pursuant to Court
Remand (Public Remand Record Document (“PRRD”) 21). It should be noted that
following Commerce’s original filing of its Redetermination with this Court on June 30,
2021, a corrected version of the Redetermination was filed on July 9, 2021 (PRRD-24).
Subsequently, a second corrected version of the Redetermination was filed on July 16,
2021 (ECF No. 118) (hereinafter “Redetermination”). The second corrected version was
                                                      (footnote continued on following page)
                                          ARGUMENT

        A.    Commerce’s Negative PMS Finding in its Remand
              Redetermination Complied with This Court’s Remand Order

       The Court’s April 14 decision held that Commerce’s initial determination that Korean

prices for hot-rolled coils were distorted by a particular market situation (“PMS”) was not

supported by substantial evidence on the record, and the Court therefore remanded the

matter for Commerce to further explain or reconsider its particular market situation

determination and adjustment.2 In its Redetermination, Commerce concluded, “under

respectful protest,” that “the record evidence is insufficient to sustain an affirmative PMS

finding,” and that “any interplay of these factors also is insufficient in this instance for

Commerce to make an affirmative PMS determination and PMS adjustment.” 3

       As explained at length in our previous submissions to the Court, we fully agree that

Commerce’s PMS finding was not supported by substantial evidence on the record. 4 And,

while we believe that there were additional legal errors in Commerce’s original PMS

analysis,5 those errors have now been rendered moot by Commerce’s determination that

the evidence does not support its previous PMS finding. The Court should, therefore,




(footnote continued from previous page)
submitted after the administrative record of this remand proceeding had been filed with
this Court. Therefore, the second corrected version of Commerce’s Redetermination was
not included in the Remand Record Index filed with this Court on July 14, 2021 (ECF No.
117). These comments refer to the second corrected version of Commerce’s
Redetermination, which was filed on July 16, 2021 (ECF No. 118).
2
 See SeAH Steel Corporation v. United States, Slip Op. 21-043, at 51-52 (CIT April 14,
2021) (hereinafter “Remand Order”).
3
    See Redetermination at 4-5 (ECF No. 118).
4
    See, e.g., SeAH’s October 18, 2019, Initial Rule 56.2 Brief at 21-27.
5
    See, e.g., id. at 22-24, and 27-28.


                                              -2-
affirm the Redetermination’s decision to recalculate the dumping margins for SeAH

without any PMS adjustment.

       In this regard, U.S. Steel’s objection to Commerce’s Redetermination is based on a

gross mischaracterization of Commerce’s actual decision. For example, U.S. Steel claims

that Commerce’s Redetermination incorrectly interpreted the Court’s Remand Order to

“only allow” Commerce to continue to find a PMS in Korea if other record evidence not

reviewed by the Court on appeal established the existence of a PMS. 6 In addition, U.S.

Steel also accuses Commerce of substituting what U.S. Steel has characterized as the

Court’s fact-finding for Commerce’s own fact-finding. 7 But that is not, in fact, what

Commerce did.

       In reality, Commerce’s Redetermination explicitly rejected the suggestion that its

reconsideration was limited to documents that were new to the current review period. 8

Instead, Commerce explicitly confirmed that it reviewed the record of this administrative

review as a whole.9 In making its redetermination, Commerce made a reasonable decision

not to revisit the materials that had already been discussed by the Court’s decision.

Instead, Commerce chose to “focus” on the additional record evidence identified by U.S.

Steel that had not been considered by the Court’s decision. 10 After reviewing those

materials, Commerce found that the additional evidence identified by U.S. Steel was not

sufficient, “either independently or when considered with evidence reviewed by the



6
    See U.S. Steel’s August 13, 2021, Comments in Partial Opposition, at 4.
7
    Id. at 7-8.
8
    See Redetermination at 38 (ECF No. 118).
9
    See id. (ECF No. 118).
10
     See id. (ECF No. 118).


                                              -3-
Court,” to support an affirmative PMS finding.11 As a result, Commerce correctly reversed

it PMS finding.12

        B.    U.S. Steel Has Not Satisfied the Burden
              of Proof with Respect to Its PMS Claim

       As the Court is aware, the relevant statutory language does not permit Commerce to

make an adjustment to constructed value whenever it finds that there was some “particular

market situation” affecting input prices in the relevant country. Instead, the statute permits

an adjustment only when “a particular market situation exists such that the cost of

materials and fabrication or other processing of any kind does not accurately reflect the

cost of production in the ordinary course of trade.”13 In order to satisfy the statutory

requirements, Commerce must make three distinct findings:

       (1) that there is a particular market situation in the relevant country;

       (2) that the PMS had an effect on the prices in that country for the relevant material

             and fabrication inputs; and

       (3) that the resulting prices in that country for the relevant material and fabrication

             inputs “did not reflect the cost of production in the ordinary course of trade.”

Each of these findings must be supported by substantial evidence. Furthermore, because

the statute permits Commerce to make a PMS adjustment to constructed value only when

Commerce finds that the statutory prerequisites have been satisfied, the ultimate burden of




11
     See id. at 38-39 (ECF No. 118).
12
     See id. at 44-45 (ECF No. 118).
13
     See 19 U.S.C. § 1677b(e) (emphasis added).


                                                -4-
proof falls on Commerce (and those proposing the adjustment) to establish that the relevant

prerequisites have been satisfied.14

       In its August 13 comments, U.S. Steel contends that Commerce’s redetermination

“misconstrued the terms of the Court’s Remand Order to command an unlawful result” and

that Commerce “substituted the Court’s fact-finding for its own.” 15 U.S. Steel also argues

that Commerce’s PMS determination is unsupported by substantial evidence and that

Commerce’s analysis involved a “new restriction” that is in contravention of law and its

prior practice.16 But, at a fundamental level, U.S. Steel simply fails to demonstrate that it

satisfied its burden of proof.

       It is undoubtedly true that the PMS allegation in this review contains endless pages of

news reports and other documents. But, even when viewed in the light most favorable to

U.S. Steel, those materials demonstrate only that there were factors that could theoretically

have affected the Korean market for hot-rolled coils. U.S. Steel has not demonstrated that

the Korean hot-rolled coil market was actually distorted by any of those factors. And, it

has provided no evidence — absolutely none — that the prices for hot-rolled coils in the

Korean market during the review period failed to reflect the cost of production for such

coils in the ordinary course of trade. As a matter of law, U.S. Steel has failed to satisfy its

evidentiary burden for departing from the normal cost calculation methodologies required

by statute.

14
   See, e.g., Creswell Trading Co. Inc. v. United States, 15 F. 3d 1054, 1060-61 (Fed. Cir.
1994) (“The ‘if’ clause ... sets forth on its face a statutory condition that Commerce must
establish before it may exercise its right to levy a countervailing duty against an
investigated party, as opposed to an exception into which that party must prove its actions
fall. The ultimate burden of proof is thus upon Commerce to establish by a preponderance
of the evidence” that the statutory condition has been satisfied”).
15
     See U.S. Steel’s August 13, 2021, Comments in Partial Opposition, at 4-11.
16
     See id. at 11-23.


                                              -5-
            1.   The Evidence Demonstrates that Korean Market
                 Prices for Steel Coils Was Not Distorted

       U.S. Steel’s argument is premised on the assumption that imports of hot-rolled coils

into Korea from China must have resulted in a dramatic reduction in Korean-market prices

for such coils. But the evidence simply does not support that claim. As we have explained

previously,17 there is no evidence of any Korean findings of dumping against Chinese coils

by the applicable Korean government authorities. And, more fundamentally, there is no

evidence that the alleged dumping of Chinese coil into the Korean market had any impact

on the prices that SeAH paid for its coils.

       Instead, record evidence shows that the average price SeAH paid its Korean supplier

POSCO for coil was higher than the average price SeAH paid its Japanese suppliers for the

same grades.18 In fact, the prices for POSCO’s products were up to 9 percent higher than

the prices for identical products from SeAH’s Japanese supplier. That evidence fully

refutes any suggestion that the prices POSCO charged SeAH were inappropriately low. 19


17
     See SeAH’s October 18, 2019, Initial Rule 56.2 Brief at 25.
18
 See, e.g., SeAH’s February 12, 2019, Case Brief at 3-4 (Public Record (“PR”) 330,
CR-554).
19
     See id. (PR-330, CR-554).
   We understand that Commerce has previously asserted that low Korean prices for
Japanese coils means only that the Japanese suppliers had to sell at prices in Korea that
were affected by other “distortions.” See Certain Oil Country Tubular Goods from the
Republic of Korea: Final Results of Antidumping Duty Administrative Review and Final
Determination of No Shipments; 2015-2016, 83 Fed. Reg. 17146 (Apr. 18, 2018) and
accompanying Issues and Decision Memorandum at 19 (Apr. 11, 2018). However, that
assertion fails to explain why the Japanese producers would do so. If the distortions were
“particular” to the Korean market, then the Japanese suppliers should have been able to sell
their products at undistorted prices to other markets. It defies commercial logic to assume
that the Japanese suppliers would agree to sell at “distorted” prices in Korea, when they
could have made higher profits by selling the same products elsewhere. The only possible
conclusion is that Korean-market prices were not distorted compared to other prices in
other markets.


                                              -6-
There certainly is no evidence that those prices somehow failed to “accurately reflect the

cost of production in the ordinary course of trade,” or that the cost of production and

constructed value calculated for SeAH based on its normal accounting records were in any

way distorted.

            2.    Contrary to U.S. Steel’s Claims, Commerce Actually
                 Did Consider Articles Cited by U.S. Steel Pertaining
                 to Alleged Government Restructuring Programs

       Despite the absence of evidence that Korean prices for hot-rolled coils were actually

distorted or that those prices failed to reflect the cost of production in the ordinary course

of trade, U.S. Steel suggests that evidence of Korean-government restructuring programs

supported a finding that a PMS adjustment was appropriate. In this regard, U.S. Steel

contends that Commerce erred when it stated that “there is no evidence that any of the

respondents availed themselves of the {restructuring} programs or that the programs were

in effect during the {review period}.” 20 In particular, U.S. Steel argues that record

evidence indicates that at least two Korean companies — Hyundai Steel and Dongkuk

Steel — benefitted from a restructuring program known as the “One-Shot Act.”. 21

       But, U.S. Steel’s claim is simply not true. In fact, as U.S. Steel’s counsel is

undoubtedly aware, Commerce has looked into the claim that Hyundai Steel and Dongkuk

Steel benefitted from restructuring support under the One-Shot Act on numerous

occasions. In each review in which those claims were examined, the One-Shot Act was




20
     See Redetermination at 13-14 (ECF No. 118).
21
  See U.S. Steel’s Draft Remand Comments at 10 (PRRD-20; Confidential Remand
Record Document (“CRRD”) 10) (citing PMS Allegation, at Ex. 44, “Hyundai Steel,
Dongkuk Steel Become Latest Beneficiaries of Fast-Track Restructuring Program,” Pulse
by Maeil Business News Korea Nov. 23, 2016) (Confidential Record (“CR”) 174)).


                                               -7-
found not to be used and was not countervailed for either of those companies. 22 In our

view, U.S. Steel’s representations to the Court that such benefits did exist, without

acknowledging Commerce’s own findings that they did not, raises serious ethical concerns.

       And, in any event, it is simply untrue that Commerce’s Redetermination failed to

consider evidence of alleged Korean-government restructuring programs. 23 In fact, the

Redetermination cited the very news articles that, according to U.S. Steel, were “wholly

ignored” by Commerce.24 The Redetermination explicitly discussed the article identified

by U.S. Steel as reporting that a Korean government agency “gave the green light” to the

restructuring programs. 25 And, the Redetermination also explicitly cited another article

identified by U.S. Steel, which reported that the Korean Export-Import Bank had

concluded that, as a short-term solution, production volumes had to be reduced to cope

with the global oversupply.26 In short, U.S. Steel’s criticisms of the Redetermination are



22
   See, e.g., Cut-to-Length Carbon-Quality Steel Plate from Korea: Final Results of
Countervailing Duty Administrative Review; 2016, 83 Fed. Reg. 32840 (July 16, 2018),
and accompanying Issues and Decision Memorandum at 6 (finding no use of the Special
Act on Corporation Revitalization, also known as the “One-Shot Act”); Cut-to-Length
Carbon-Quality Steel Plate from Korea: Final Results of Countervailing Duty
Administrative Review; 2017, 84 Fed. Reg. 42893 (Aug. 19, 2019), and accompanying
Issues and Decision Memorandum at 7; Cut-to-Length Carbon-Quality Steel Plate from
Korea: Final Results of Countervailing Duty Administrative Review; 2018, 85 Fed. Reg.
84296 (Dec. 28, 2020), and accompanying Issues and Decision Memorandum at 8.
23
     See Redetermination at 42 (ECF No. 118).
24
     Id. See also U.S. Steel’s August 13, 2021, Comments in Partial Opposition, at 12.
25
   See Redetermination at 43 (ECF No. 118) (citing U.S. Steel’s Draft Remand Comments
at 11 (PRRD-20, CRRD-10) (citing “Hyundai Steel, Dongkuk Steel Become Latest
Beneficiaries of Fast-Track Restructuring Program,” Pulse by Maeil Business News Korea
(Nov. 23, 2016)).
26
  See U.S. Steel’s August 13, 2021, Comments in Partial Opposition, at 14-15 (citing PMS
Allegation, at Ex. 47, “Voices Growing for Merger of POSCO, Hyundai Steel,” Korea
Times via South East Asian Iron and Steel Institute (Sept. 22, 2016) (CR-174)).

                                                          (footnote continued on following page)

                                              -8-
based on false claims that Commerce failed to consider articles that Commerce did

explicitly address. And, in the end, none of U.S. Steel’s complaints can overcome the

fundamental fact that Commerce has explicitly examined restructuring support allegedly

provided to the two Korean producers named in the article and found that that support did

not exist.

             3.   U.S. Steel’s Reliance on Evidence of Chinese
                  Overcapacity Does Not Establish that Korean
                  Market Prices Were Distorted or Failed to Reflect the
                  Cost of Production in the Ordinary Course of Trade

       U.S. Steel also argues at length that Commerce erred in not considering evidence of

overcapacity causing “downward pricing pressures” in the Korean market. In this regard,

U.S. Steel has cited data that purportedly demonstrate the “large and increasing” volumes

of imported Chinese hot-rolled coil into Korea from 2014 to 2017. 27 In addition, U.S.

Steel has cited a Korean government report “published” during the review period that

found, among other things, that imported Chinese hot-rolled coil prices were “$118/ton”

less than domestic hot-rolled coil.28

       In effect, U.S. Steel’s argument is based on the assumption that the allegedly large

volumes of allegedly low-priced hot-rolled coil from China must have distorted the prices

charged by Korean producers of hot-rolled coils. However, as discussed above, U.S.

(footnote continued from previous page)
  See also Redetermination at 43 (ECF No. 118) (citing U.S. Steel’s Draft Remand
Comments, at 11 (PRRD-20, CRRD-10) (citing “Hyundai Steel strongly denies merger
with POSCO,” Korea Herald (Nov. 1, 2016))). It should be noted that it appears that U.S.
Steel has mistakenly cited to the portion of record that does not contain the relevant
evidence discussed in its Draft Remand Comments. It also appears that Commerce has
relied on U.S. Steel’s incorrect record citation in its Redetermination. The language of the
Korean Export-Import Bank’s conclusion cited in U.S. Steel’s August 13 Comments to this
Court and in Commerce’s Redetermination is identical, nonetheless.
27
     See U.S. Steel’s August 13, 2021, Comments in Partial Opposition, at 18-20.
28
     Id. at 18.


                                              -9-
Steel’s assumption is refuted by the evidence of the actual prices paid by SeAH for hot-

rolled coils during the review period. U.S. Steel’s theoretical assumptions simply cannot

overcome the unrebutted evidence that the prices paid by SeAH to its Korean coil supplier

POSCO were higher than the prices offered by Japanese producers, who had no reason to

sell their products at “distorted” prices in Korea when other global markets were available

to them.29 In short, when the evidence is viewed as a whole, 30 there is no basis for finding

that the prices paid to Korean producers of hot-rolled coils were distorted by imports from

China.

            4.   U.S. Steel’s Arguments Are Inconsistent
                 with the Explicit Language of the Statute

       In addressing U.S. Steel’s arguments concerning the effect of alleged Chinese

overcapacity, Commerce’s Redetermination explained that “a party alleging the existence

of a PMS {on that basis} must demonstrate that overcapacity has led to a situation in

which, ‘the cost of materials and fabrication or other processing of any kind does not

accurately reflect the cost of production in the ordinary course of trade’” 31 As Commerce

recognized, “The statute requires a second step of demonstrating that this overcapacity, or

any other factor, is distorting the COP such that it no longer reflects the COP in the

ordinary course of trade.”32 In the end, Commerce’s Redetermination agreed with U.S.

Steel that the record contained “data that demonstrate the acute and particular presence of




29
     See, e.g., SeAH’s February 12, 2019, Case Brief at 3-4 (PR-330, CR-554).
30
  See Universal Camera Corp. v. National Labor Relations Board, 340 U.S. 474, 488
(1951).
31
     See Redetermination at 39 (citing 19 U.S.C. § 1677b(e)) (ECF No. 118).
32
     Id. at 39-40 (ECF No. 118).


                                             - 10 -
overcapacity in the Korean market.”33 Nevertheless, Commerce found that the evidence

failed to establish the second-step required by the statute, and it therefore made a negative

PMS determination.34

       U.S. Steel contends that Commerce’s two-step analysis improperly “created” a new

restriction that contravenes that statute. But U.S. Steel reaches that conclusion only by

ignoring the explicit terms of the statute.

       As we argued at length in our initial Rule 56.2 brief, the statute itself explicitly

requires the two-stage analysis described by Commerce. As we have explained previously,

paragraph (1) of the statutory definition of “constructed value” requires Commerce to

include in its calculations “the cost of materials and fabrication or other processing of any

kind employed in producing the merchandise, during a period which would ordinarily

permit the production of the merchandise in the ordinary course of trade.” 35 The PMS

provision then states that:

            For purposes of paragraph (1), if a particular market situation exists
            such that the cost of materials and fabrication or other processing of
            any kind does not accurately reflect the cost of production in the
            ordinary course of trade, the administering authority may use another
            calculation methodology under this part or any other calculation
            methodology.36

By its terms, this provision applies only where, as a result of a “particular market

situation,” the cost of materials and other inputs “does not accurately reflect the cost of




33
 We note that SeAH does not agree with this characterization of the record evidence.
However, in light of Commerce’s negative PMS finding, that issue is now moot.
34
     Id.
35
     See 19 U.S.C. § 1677b(e)(1).
36
     See 19 U.S.C. § 1677b(e) (emphasis added).


                                               - 11 -
production in the ordinary course of trade.” In the absence of such a finding, Commerce is

not permitted to depart from the normal cost calculation methodologies.

       Consequently, the redetermination’s requirement of evidence demonstrating that the

cost of materials and other inputs “does not accurately reflect the cost of production in the

ordinary course of trade” is not inconsistent with the statute’s requirements. Instead, that

requirement is directly mandated by the statutory language.

       As we have explained previously, the record contains no evidence whatsoever of what

the cost of production for hot-rolled coils should have been in the ordinary course of

trade.37 Consequently, as a matter of law, U.S. Steel has failed to provide evidence

satisfying the statutory burden for making a PMS adjustment. Commerce’s

Redetermination correctly implemented the statutory requirements. U.S. Steel’s criticisms

of the Redetermination are dishonest and without merit and should be summarily

dismissed.




37
     See SeAH’s February 10, 2020, Reply Brief at 14-15.


                                            - 12 -
                                       CONCLUSION

    For the foregoing reasons, we respectfully request that this case be affirmed with

respect to Commerce’s finding that no PMS adjustment is appropriate in the circumstances

of this case. However, for the reasons set forth in SeAH’s August 13 comments, we

request that this case be remanded, once more, to Commerce for reconsideration of (1) the

treatment of PPA’s G&A expenses in the U.S. price calculation, and (2) the treatment of

inventory-valuation losses in the calculation of SeAH’s cost of production.


                                           Respectfully submitted,

                                           /s/Jeffrey M. Winton

                                           Jeffrey M. Winton
                                           Amrietha Nellan
                                           Vi N. Mai

                                           WINTON & CHAPMAN PLLC
                                           1900 L Street, N.W., Suite 611
                                           Washington, D.C. 20036
                                           (202) 774-5500

                                           Attorneys for SeAH Steel Corporation


September 15, 2021




                                           - 13 -
                                 Certificate of Compliance


     Pursuant to the Court’s “Standard Chambers Procedures,” I, Jeffrey M. Winton,
hereby certify that the word count function of the word-processing system used to prepare
the foregoing brief indicates that the brief contains 3,361 words including headings,
footnotes, and quotations, but not including the cover, caption, table of contents, table of
authorities, any addendum containing statutes, rules or regulations, any certificates of
counsel, and counsel’s signature block.



                                                /s/Jeffrey M. Winton



September 15, 2021
